707 N.W.2d 192 (2005)
KING
v.
BRIGGS.
Nos. 129639, 129640.
Supreme Court of Michigan.
December 27, 2005.
Application for leave to appeal.
SC: 129639, 129640, COA: 259136, 259229.
On order of the Court, the application for leave to appeal the July 12, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, J., would grant leave to appeal.
KELLY, J., would grant leave to appeal to reconsider Waltz v. Wyse, 469 Mich. 642, 677 N.W.2d 813 (2004).